Title: From George Washington to James McHenry, 6 August 1783
From: Washington, George
To: McHenry, James


                        
                            Dear Sir,
                            Newburgh Augt 6th 1783.
                        
                        After a tour of at least 750 Miles (performed in Nineteen days) I returned to this place yesterday Afternoon,
                            where I found your favor of the 31st Ulto intimating a resolution of Congress for calling me to Princeton, partly as it
                            would seem, on my own account, and partly for the purpose of giving Aid to Congress; but the President not having sent on
                            the Resolution I am left ignorant of the particular objects Congress have in view, any further than can be collected from
                            the expressions of his & your Letters so far then as they may relate to a Peace establishment my Sentiments in the
                            freest & fullest manner have been communicated to a Committee of which Colonel Hamilton was Chairman.
                        If the principal object in view, by my attendance, respects Congress I cannot hesitate a moment to make the
                            earliest compliance in my power—but if the Resolution is calculated for my convenience, I cannot say that it will render
                            my situation more eligable than the present—especially taking into consideration the inconvenience of a removal for so
                            small a distance, and a new establishment of a Household which must be formed in consequence of breaking up the Menial
                            part of my family here.
                        My principal intention in my Letter of the 16th Ulto was to express the disagreeableness of my present
                            situation—waiting as I am, with little business & less Command for the Definitive Treaty; when I have so anxious a
                            desire of retiring from Public business and re-establishing myself in domestic Life where my private concerns call
                            loudly for my presence.
                        I wish you therefore, My dear Sir, to transmit to me by the earliest opportunity, a Copy of the
                            Resolution—with an explanation of the particular Reasons & motives which have influenced Congress to pass it, that
                            I may be enabled to regulate my conduct accordingly. With the greatest esteem, & most Affectionate Regard I am—Dr
                            Sir Yr Obedt Servt
                        
                            Go: Washington
                        
                    